DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/28/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-8 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US PG. Pub. 2012/0218574 A1) in view of Hibi (US PG. Pub. 2011/0080600 A1).

	Referring to Claim 1, Fukuda teaches a non-transitory computer-readable medium (See Fukuda, Fig. 1, HDD 400) storing computer-readable instructions that, when executed by a processor (See Fukuda, CPU 12) of a computer (See Fukuda, Fig. 1, Computer 10), instruct the computer to perform processes comprising (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.):
an acquisition step of acquiring a specified color (See Fukuda, Sect. [0071] lines 1-9,The color conversion section FW3 acquires the input picture data ID, and performs color conversion on the input picture data ID. Specifically, the color conversion section FW3 is used in printing, and performs interpolation calculation while referring to the color correction LUT 700 corresponding to the designated medium type and the color coordinate system of the input picture data ID, thereby converting the data (For example, the RGB values) for each pixel into the ink amounts (CMYK) of the respective inks);
a determination step of determining whether a device-independent color that is based on the specified color acquired by the acquisition step is present within a first color gamut that is based on first print settings of a printer (See Fukuda, Sect. [0066], the base LUT generation module 100 determines the ink amount, which is for reproducing the color value most appropriate for the designated medium, through the optimization using the objective function E, and generates the base LUT in which the determined ink amount is defined by the output value. Here, if the designated medium is the substitute medium, the module determines the ink amount, which is for reproducing the color value indicated by the grid point of the device-independent color coordinate system, through the ink amount optimization using the objective function E, which is for rating the picture quality obtained when the ink is adhered onto the basic medium different from the designated medium. Then, the module generates the base LUT for the designated medium by defining the correspondence relationship between the grid point of the predetermined input color coordinate system and the ink amount into which the determined ink amount is converted on the basis of the conversion relationship between the ink color development characteristic of the basic medium and the ink color development characteristic of the designated medium (color conversion table generation process).); and
a display step of displaying (See Fukuda, Fig. 3, Sect. [0059], Through the picture of the UI for weight designation, the designation of the weights w.sub.L*, w.sub.a* . . . (0 to 100%) of the respective terms constituting the objective function E is received. As shown in the drawing, a slider bar is provided for each setting item of granularity, color constancy, running cost, gamut, and gradation, and the weight of each item is set to increase as each pointer is slid to be closer to the right side. Further, the center position of the slider bar corresponds to the center values (50%) of the weights w.sub.L*, w.sub.a* . . . ), when it is determined by the determination step that the device-independent color is not present within the first color gamut, second print settings of the printer, the second print settings being different from the first print settings (See Fukuda, Sect. [0066], the base LUT generation module 100 determines the ink amount, which is for reproducing the color value most appropriate for the designated medium, through the optimization using the objective function E, and generates the base LUT in which the determined ink amount is defined by the output value. Here, if the designated medium is the substitute medium, the module determines the ink amount, which is for reproducing the color value indicated by the grid point of the device-independent color coordinate system, through the ink amount optimization using the objective function E, which is for rating the picture quality obtained when the ink is adhered onto the basic medium different from the designated medium. Then, the module generates the base LUT for the designated medium by defining the correspondence relationship between the grid point of the predetermined input color coordinate system and the ink amount into which the determined ink amount is converted on the basis of the conversion relationship between the ink color development characteristic of the basic medium and the ink color development characteristic of the designated medium (color conversion table generation process).

Fukuda fails to explicitly teach 
causing a distance between the device-independent color and a second color gamut that is based on the second print settings to be smaller than a distance between the device- independent color and the first color gamut.

However, Hibi teaches 
causing a distance between the device-independent color and a second color gamut that is based on the second print settings to be smaller than a distance between the device- independent color and the first color gamut (See Hubi, Sect. [0116]-[0118], the evaluator 160 calculates in advance color regions (color gamuts) in a device-independent color space (for example, the L*a*b* color space) that correspond to a color region in which colors are reproducible with the "first four-color set" formed of the C, M, Y and K colors and to a color region in which colors are reproducible with the "second four-color set" formed of the HC, HM, Y and K colors. Further, coordinates of vertices of a polyhedron (hereinafter, "color gamut boundary polygon") constituting the boundary of the color gamut are stored in an internal nonvolatile memory (for example, the NVM 104 in FIG. 2). The color gamut in the L*a*b* color space that corresponds to the region in which colors are reproducible with the "first four-color set" is referred to as a "first color gamut," while the color gamut in the L*a*b* color space that corresponds to the region in which colors are reproducible with the "second four-color set" is referred to as a "second color gamut."… the color differences (Euclidean distances) between data determined to be outside of the reproducible range and coordinates of vertices of each of the outer polygon of the "first color gamut" and the "second color gamut." Then, the evaluator 160 may evaluate that the color gamut having a smaller maximum color difference is to be selected, or may evaluate the suitability with consideration given also to the inclusion rate in a color gamut.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate causing a distance between the device-independent color and a second color gamut that is based on the second print settings to be smaller than a distance between the device- independent color and the first color gamut.  The motivation for doing so would have been to provide color properties of toners, inks or the like used as the color materials limit the color reproduction range (color gamut) of the image forming apparatus to widen a color reproduction range by adding color materials having hue ranges different from those of cyan, magenta and yellow to improve color reproducibility (See Hibi Sect. [0005]).  Therefore, it would have been obvious to combine Fukuda and Hibi to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Fukuda in view of Hibi teaches the non-transitory computer-readable medium storing the computer-readable instructions according to claim 1 (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.), wherein 
the determination step includes determining based on the first print settings including at least one of print control settings relating to control of the printer, print medium settings relating to a print medium on which printing by the printer is performed, or ink settings relating to ink used in the printing by the printer (See Fukuda, Sect. [0057] lines 19-30, When the type of the medium is unknown or it is difficult to classify the type, the user is able to select an unclassified paper. In addition, the medium may not be designated by the user, but the type of the medium may be automatically determined (automatically designated) by the computer 10 on the basis of the hue and the like which are obtained by measuring the color of the medium. In step S01, when a target medium is designated, information specifying the medium is registered in the setting table STB. Hereinafter, the medium, which is designated through step S01, is referred to as a "designated medium".). 

	Referring to Claim 3, the combination of Fukuda in view of Hibi teaches the non-transitory computer-readable medium storing the computer-readable instructions according to claim 1 (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.), wherein 
the determination step includes determining based on the first print settings including processing conditions for at least one of pretreatment processing performed before application of color inks by the printer, or post-treatment processing performed after the application of the color inks by the printer (See Fukuda, Sect. [0057] lines 19-30, When the type of the medium is unknown or it is difficult to classify the type, the user is able to select an unclassified paper. In addition, the medium may not be designated by the user, but the type of the medium may be automatically determined (automatically designated) by the computer 10 on the basis of the hue and the like which are obtained by measuring the color of the medium. In step S01, when a target medium is designated, information specifying the medium is registered in the setting table STB. Hereinafter, the medium, which is designated through step S01, is referred to as a "designated medium".). 

	Referring to Claim 4, the combination of Fukuda in view of Hibi teaches the non-transitory computer-readable medium storing the computer-readable instructions according to claim 3 (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.), wherein 
the determination step includes determining based on the first print settings including the processing conditions for the pretreatment processing (See Fukuda, Sect. [0062] lines 1-11, the base LUT generation module 100 determines whether or not the designated medium is the basic medium. If it is the basic medium, the routine advances to step S04, the module acquires the duty limit for the basic medium by referring to the medium table MTB. In contrast, if the designated medium is the substitute medium, the routine advances to step S05. In this embodiment, the inks of four types of CMYK are distinguished by natural number subscripts j (j=1 to 4), and the amounts of inks onto a medium are represented as the ink amounts I.sub.1 to I.sub.4 of the individual inks, where vector I=(I.sub.1, I.sub.2, I.sub.3, I.sub.4).), and 
the display step includes displaying the second print settings including a setting for performing application of a base agent by the printer, as the processing condition for the pretreatment processing (See Fukuda, Fig. 3, Sect. [0185], By displaying the picture of the UI for weight designation shown in FIG. 3, as for the weights w.sub.L*, w.sub.a* . . . in the objective function E at the time of the optimization of the ink amounts I.sub.j, in particular unless a user changes the setting, the default weights w.sub.L*, w.sub.a* . . . appropriate for the type of the designated medium are set. Accordingly, even when the designated medium is a substitute medium, it is possible to create the base LUTs 510 and 520 laying weight on the items of the picture quality appropriate for the type of the medium. By designating the medium and successively displaying the picture of the UI for weight designation, it is possible to set the weights w.sub.L*, w.sub.a* . . . in accordance with the characteristics of the medium and the purpose of use.).

	Referring to Claim 5, the combination of Fukuda in view of Hibi teaches the non-transitory computer-readable medium storing the computer-readable instructions according to claim 4 (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.), wherein 
the display step includes displaying the second print settings including a setting for increasing an amount of a base ink applied by the printer as the base agent (See Fukuda, Figs. 2 and 3, Sect. [0058], In step S02, the weights w.sub.L*, w.sub.a* . . . of the respective terms constituting the objective function E, which is used in order to optimize the ink amount as registered in setting table STB. Here, the base LUT generation module 100 acquires default weights corresponding to the type of the designated medium by referring to the medium table MTB stored in the HDD 400. The types of the media include the glossy paper type, matte paper type, the plain paper type, the proof type, and the unclassified type, the default weights w.sub.L*, w.sub.a* . . . for each type are stored in the medium table MTB. Next, the base LUT generation module 100 displays the picture of the UI for weight designation on the display device (See Fig. 3)), as the processing condition for the pretreatment processing (See Fig. 3, UI for Designating Weight, Sect. [0059], In FIG. 3 the UI for weight designation is displayed and through the picture of the UI for weight designation, the designation of the weights w.sub.L*, w.sub.a* . . . (0 to 100%) of the respective terms constituting the objective function E is received. As shown in the drawing, a slider bar is provided for each setting item (i.e. second print settings) of granularity, color constancy, running cost, gamut, and gradation, and the weight of each item is set to increase as each pointer is slid to be closer to the right side. Thus, as the slide bar is slid to the right for each of the second print settings towards the 100% mark as shown on the UI display of Fig. 3, the ink amounts are increased respectively for each setting item).

	Referring to Claim 6, the combination of Fukuda in view of Hibi teaches the non-transitory computer-readable medium storing the computer-readable instructions according to claim 4 (See Fukuda, Fig. 1, Sect. [0054], a CPU 12 provided in the computer 10 reads a program (a printing control program or the like) stored in a hard disk drive (HDD) 400 or the like, and execute calculation according to the program while developing the program in a RAM 13, thereby implementing the respective functions such as a base LUT generation module 100, a device profile generation module 200, a printer adjustment module 500, and a reprocessing control module 600.), wherein 
the display step includes displaying the second print settings including a setting for increasing an amount of a pretreatment agent applied by the printer as the base agent (See Fukuda, Figs. 2 and 3, Sect. [0058], In step S02, the weights w.sub.L*, w.sub.a* . . . of the respective terms constituting the objective function E, which is used in order to optimize the ink amount as registered in setting table STB. Here, the base LUT generation module 100 acquires default weights corresponding to the type of the designated medium by referring to the medium table MTB stored in the HDD 400. The types of the media include the glossy paper type, matte paper type, the plain paper type, the proof type, and the unclassified type, the default weights w.sub.L*, w.sub.a* . . . for each type are stored in the medium table MTB. Next, the base LUT generation module 100 displays the picture of the UI for weight designation on the display device (See Fig. 3)), as the processing condition for the pretreatment processing (See Fig. 3, UI for Designating Weight, Sect. [0059], In FIG. 3 the UI for weight designation is displayed and through the picture of the UI for weight designation, the designation of the weights w.sub.L*, w.sub.a* . . . (0 to 100%) of the respective terms constituting the objective function E is received. As shown in the drawing, a slider bar is provided for each setting item (i.e. second print settings) of granularity, color constancy, running cost, gamut, and gradation, and the weight of each item is set to increase as each pointer is slid to be closer to the right side. Thus, as the slide bar is slid to the right for each of the second print settings towards the 100% mark as shown on the UI display of Fig. 3, the ink amounts are increased respectively for each setting item).
Referring to Claim 7, arguments analogous to claim 1 are applicable herein.   Thus, the method of claim 7 is rejected for the same reasons as discussed in the rejection of claim 1.

	Referring to Claim 8, arguments analogous to claim 1 are applicable herein.   Thus, the device of claim 8 is rejected for the same reasons as discussed in the rejection of claim 1.


Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki et al. (US PG. Pub. 2002/0163669 A1) discloses if there is considerable difference in volume between the color gamut of one image processing device and the color gamut of the other image processing device, high-rate compression occurs and changes chroma to a great degree, resulting in color unbalancing. For example, if an image of the leaves of a plant including shadows is transferred from an image input device to an image output device and reproduced, the shadows discolor and look dark brown. According to the invention, the color gamut of the first image processing device is rotated by a predetermined hue angle and compressed to fall within the color gamut of the second image processing device and color values in the former gamut are mapped to those in the later gamut. By color transformation based on the thus defined mapping, color transformation is executed. Thereby, second color image data determined by rotating the hue angle of first color image data can be obtained. In circumstances where a plurality of color gamuts are available on an image processing device, mapping is defined adaptively for each gamut, thereby finer adjustment can be performed. Consequently, color gamut mapping of the first and second image processing devices in a device-independent color space, wherein there is great difference between their color gamut volumes, can be corrected so that color unbalancing can be prevented even for different forms of color gamut that is the target gamut of color output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677